Exhibit 10.55
BURGER KING HOLDINGS, INC.
2006 OMNIBUS INCENTIVE PLAN
PERFORMANCE AWARD
RESTRICTED STOCK UNITS
     Unless defined in this Performance Award Agreement (this “Award
Agreement”), capitalized terms will have the same meanings ascribed to them in
the Burger King Holdings, Inc. 2006 Omnibus Incentive Plan (as it may be amended
from time to time, the “Plan”).
     Pursuant to Section 10 of the Plan, you have been granted a Performance
Award on the following terms and subject to the provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
govern.

     
Individual Performance Award:
  The number of Restricted Stock Units underlying your Individual Performance
Award (the “Individual Award”) is available at www.benefits.ml.com under the
Grant Information section.
 
   
Performance Period:
  July 1, [___] through and ending on June 30, [___] (the “Performance Period”)
 
   
Date of Grant:
  [                    ]
 
   
Vesting Schedule:
  3 Year Cliff
 
   
Vesting Date:
  [3rd anniversary of grant date] (subject to the section entitled “Termination”
in Exhibit A hereto)

     By your electronic acceptance, you and the Company agree that this Award of
RSUs is granted under and governed by the terms and conditions of the Plan and
the terms and conditions set forth in the attached Exhibit A.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
PERFORMANCE AWARD
No Payment for Shares.
     No payment is required for RSUs that you receive under this Award.
Nature of Award.
     The Individual Award represents the opportunity to receive the number of
RSUs earned as provided for below under “Determination of Number of RSUs
Earned,” subject to the sections below entitled “Settlement of RSUs” and
“Termination”. To the extent dividends are paid on Shares during the period from
the Date of Grant, but prior to the settlement of the RSUs, you shall receive an
amount in cash or shares (to be determined by the Company) for each of your
vested and unvested RSUs equal to the amount per share of the dividend, but such
amount of cash or shares shall not be paid out to you until settlement of the
RSUs.
Determination of Number of RSUs Earned.
     The number of “RSUs” earned as of the end of a Performance Period, if any,
shall be determined as follows:
[# of RSUs = Company Performance Factor x Individual Award]
The “Company Performance Factor” shall be determined by the Committee in its
sole discretion on or before [date that is 90 days following beginning of
performance period (or, if earlier, 1/4 of the way through performance period)]
based on: Profit before Taxes.
Settlement of RSUs.
     Except to the extent that you have made a timely election to defer the
receipt of Shares upon vesting of this Award pursuant to such rules as have been
established by the Committee in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(the “Code”), RSUs shall be settled as described in this section. The Company
shall deliver to you that number of Shares equal to the number of RSUs earned
pursuant to this Award Agreement (whether earned as of the end of the
Performance Period pursuant to the section entitled “Determination of Number of
RSUs Earned” above or pursuant to the section entitled “Termination” below) on
the applicable Vesting Date. Notwithstanding the foregoing (or anything to the
contrary in this Award Agreement or the Plan), if (A) any of your RSUs vest upon
your Separation from Service (as defined below) with the Company and (B) you are
a Specified Employee (as defined below) at the time of such Separation from
Service, then delivery of any Shares in satisfaction of such RSUs shall, to the
extent required by Section 409A of the Code and the regulations promulgated
thereunder, be

 



--------------------------------------------------------------------------------



 



made on the first business day immediately following the six-month anniversary
of such Separation from Service (or, if earlier, the date of your death). For
purposes hereof, “Specified Employee” shall have meaning set forth in
Section 1.409A-1(i) of the regulations promulgated under Section 409A of the
Code. You will have no rights of a shareholder with respect to the RSUs until
the Shares represented by the RSUs have been delivered to you.
Termination.
     Except as set forth below in this section, upon your “Separation from
Service” (as defined below) for any reason, you will forfeit all of your
Performance Awards that are unvested at the time of your Separation from
Service, regardless of whether they have been earned, without any consideration
due to you. With respect to any RSUs that vest pursuant to this “Termination”
section, the “Vesting Date” shall be the date of the relevant Separation from
Service.
     For purposes of this Award Agreement, “Separation from Service” has the
meaning given to such term in Section 1.409A-1(h) of the regulations promulgated
under Section 409A of the Code. The determination of whether and when your
Separation from Service occurs for the purpose of determining when any amount
that constitutes “nonqualified deferred compensation” subject to Section 409A of
the Code becomes due and payable shall be made in a manner consistent with, and
based on the presumptions set forth in, Section 1.409A-1(h) of the regulations
promulgated under Section 409 of the Code. Solely for purposes of the
determination referred to in the preceding sentence, “Company” shall include all
persons with whom the Company would be considered a single employer under
Sections 414(b) and 414(c) of the Code.
     In the case of RSUs that have a cliff vesting schedule, if you experience a
Separation from Service with the Company after the one-year anniversary of the
Date of Grant, but prior to the Vesting Date, by reason of death or Disability,
you will become vested, on the date of such Separation from Service, in the
number of RSUs that you would have been entitled to on the Grant Date
anniversary immediately preceding the termination date if the vesting schedule
had been in equal annual installments over the vesting period. For example, if
the earned RSUs under this Award equal 400 Shares, the cliff vesting period is
four years, and you experience a Separation from Service with the Company in
month 30 after the Date of Grant due to Disability, you will become immediately
vested in 200 RSUs.
     Further, in the event of your involuntary Separation from Service with the
Company (whether or not in breach of local labor laws), your right to receive
RSUs and vest under the Plan, if any, will terminate effective as of the date of
your Separation from Service and will not be extended by any notice period
mandated under local law (e.g., your employment will not be considered to
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event your involuntary Separation from Service with the
Company (whether or not in breach of local labor laws), your right to receive
RSUs pursuant to the Individual Award after such Separation from Service, if
any, will be measured by the date of such Separation from Service and will not
be

 



--------------------------------------------------------------------------------



 



extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when your Separation from Service with the
Company has occurred for purposes of the Individual Award.
     In the event that a Change in Control occurs prior to the end of the
Performance Period, then as of the effective date of such Change in Control, the
Company Performance Factor shall be deemed to be one, and you shall be deemed to
have earned the number of RSUs equal to the number of Restricted Stock Units
comprising your Individual Award. In the event that, within twenty-four
(24) months following the date of such Change in Control, you experience a
Separation from Service with the Company due to the Company’s termination of
your employment Without Cause (as defined below), upon such Separation from
Service you will become vested in, and entitled to receive, the total number of
RSUs. Additionally, if you have an employment agreement with the Company or one
of its Affiliates that defines the term “Good Reason”, then in the event that a
Change in Control occurs and, within twenty-four (24) months following the date
of such Change in Control, you experience a Separation from Service due to your
resignation for Good Reason (as defined in the employment agreement), upon such
Separation from Service you will become vested in, and entitled to receive, the
total number of RSUs.
     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of your Separation from Service with the Company
on your Award and the terms of any employment agreement or offer, promotion or
confirmation letter with the Company or one of its Affiliates (“Employment
Agreement”), the terms of your Employment Agreement will govern.
     For purposes of this Award Agreement, the following terms shall have the
following meanings:
“Cause” means (i) a material breach by you of any of your obligations under any
written agreement with the Company or any of its Affiliates, (ii) a material
violation by you of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, including without limitation, the Burger King Companies’ Code of Business
Ethics and Conduct, in each case, as they may be amended from time to time in
the Company’s sole discretion; (iii) the failure by you to reasonably and
substantially perform your duties to the Company or its Affiliates (other than
as a result of physical or mental illness or injury); (iv) your willful
misconduct or gross negligence that has caused or is reasonably expected to
result in material injury to the business, reputation or prospects of the
Company or any of its Affiliates; (v) your fraud or misappropriation of funds;
or (vi) the commission by you of a felony or other serious crime involving moral
turpitude; provided that if you are a party to an Employment Agreement at the
time of your termination of employment and such Employment Agreement contains a
different definition of “cause” (or any derivation thereof), the definition in
such Employment Agreement will control for purposes of this Award Agreement.

 



--------------------------------------------------------------------------------



 



If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of employment, the Company determines that your
employment could have been terminated for Cause, subject to anything to the
contrary that may be contained in your Employment Agreement at the time of your
termination of employment, your employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (2) in the
absence of any such plan, a physical or mental condition rendering you unable to
perform your duties for the Company or any of its Affiliates for a period of six
(6) consecutive months or longer; provided that if you are a party to an
Employment Agreement at the time of your termination of employment and such
Employment Agreement contains a different definition of “disability” (or any
derivation thereof), the definition in such Employment Agreement will control
for purposes of this Award Agreement.
“Without Cause” means a termination of your employment other than by the Company
for Cause, by you for any reason, or by reason of your death or Disability (as
defined above) ; provided that if you are a party to an Employment Agreement at
the time of your termination of employment and such Employment Agreement
contains a different definition of “without cause” (or any derivation thereof),
the definition in such Employment Agreement will control for purposes of this
Award Agreement.
Taxes.
     Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Individual Award,
including the grant or vesting of the Individual Award, the subsequent sale of
Shares acquired pursuant to such vesting and settlement and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Individual Award to reduce or eliminate your liability for
Tax-Related Items.
     Prior to settlement of the Individual Award, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of Shares issued upon settlement of the RSUs.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for the sale of Shares that you acquire to meet the
withholding obligation for Tax-Related Items, and/or (2) withhold in RSUs,
provided that the Company only withholds the amount of RSUs necessary to satisfy
the minimum

 



--------------------------------------------------------------------------------



 



withholding amount. If the Company or the Employer satisfies the obligation for
Tax-Related Items by withholding a number of whole RSUs as described herein, you
will be deemed to have been issued the full number of RSUs subject to this
Award, notwithstanding that a number of the RSUs is held back solely for the
purpose of paying the Tax-Related Items due as a result of the vesting and
settlement of this Individual Award. Finally, you will pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
receipt of RSUs that cannot be satisfied by the means previously described. The
Company may refuse to honor the vesting and refuse to settle the RSUs if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section.
No Guarantee of Continued Service.
     You acknowledge and agree that the performance, vesting and settlement of
this Individual Award as provided herein is earned only by continuing as an
employee at the will of the Company (not through the act of being hired or being
granted this Individual Award). You further acknowledge and agree that this
Award Agreement, the transactions contemplated hereunder and the performance,
vesting and settlement terms do not constitute an express or implied promise of
continued employment for any period or at all and will not interfere in any way
with your right or the Company’s or any Affiliate’s right to dismiss you from
employment at any time or for any reason not prohibited by law and will not
confer upon you any right to continue your employment for any specified period
of time.
Termination for Cause; Restrictive Covenants.
     In consideration for the grant of this Individual Award and for other good
and valuable consideration, the sufficiency of which is acknowledged by you, you
agree as follows:
Upon (i) a termination of your employment for Cause, (ii) a retroactive
termination of your employment for Cause as permitted herein or under your
Employment Agreement, (iii) a violation of any post-termination restrictive
covenant (including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your Employment Agreement or (iv) a violation of
any post-termination restrictive covenant (including, without limitation,
non-disclosure, non-competition and/or non-solicitation) contained in any
separation or termination or similar agreement you may enter into with the
Company or one of its Affiliates in connection with your termination of
employment, any RSUs you then hold that have not been settled shall be
immediately forfeited and the Company may require that you repay (with interest
or appreciation (if any), as applicable, determined up to the date payment is
made), and you shall promptly repay (in cash or in Shares), to the Company, the
Fair Market Value of any Shares (including Shares withheld for taxes) received
upon the settlement of RSUs during the period beginning on the date that is one
year before the date of your termination and ending on the first anniversary of
the date of your termination. The Fair Market Value of any such Shares shall be
determined as of the date the RSUs were settled.

 



--------------------------------------------------------------------------------



 



Company’s Right of Offset
     If you become entitled to a distribution of benefits under this Individual
Award, and if at such time you have any outstanding debt, obligation, or other
liability representing an amount owing to the Company or any of its Affiliates,
then the Company or its Affiliates may, upon a determination by the Committee,
offset such amount so owing against the amount of benefits otherwise
distributable to you; provided that any such offset shall be made only in
accordance with (and to the extent permitted by) applicable law, including
without limitation Section 409A of the Code and the regulations promulgated
thereunder.
Acknowledgment of Nature of Award.
     In accepting this grant of an Individual Award, you acknowledge that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
     (b) this grant of an Individual Award is voluntary and occasional and does
not create any contractual or other right to receive future awards of RSUs, or
benefits in lieu RSUs even if RSUs have been awarded repeatedly in the past;
     (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;
     (d) your participation in the Plan is voluntary;
     (e) this Individual Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer and is outside the scope of your employment contract, if any;
     (f) this Individual Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
     (g) neither this Individual Award nor any provision of this Award
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that the Employee is not an employee of the Company, RSUs shall not
be interpreted to form an employment contract or relationship with the Company;
     (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
     (i) if you receive Shares, the value of such Shares acquired upon vesting
and settlement of RSUs may increase or decrease in value; and

 



--------------------------------------------------------------------------------



 



     (j) no claim or entitlement to compensation or damages arises from
termination of this Individual Award, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the RSUs or
Shares received upon vesting and settlement of the RSUs resulting from
termination of your employment by the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.
Data Privacy Notice and Consent.
     You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
     You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Employee’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon settlement
of the RSUs may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
No Compensation Deferrals.

 



--------------------------------------------------------------------------------



 



     Neither the Plan nor this Award Agreement is intended to provide for a
deferral of compensation that would subject the RSUs to taxation prior to the
issuance of Shares as a result of Section 409A of the Code. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A of the Code or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code prior to the actual payment
of Shares pursuant to this Individual Award. If you are subject to U.S. taxes,
all RSUs to which you are entitled at vesting will be issued to you on the
applicable Vesting Date, as described above in the section entitled “Settlement
of RSUs”.
Securities Laws.
     By accepting this Individual Award, you acknowledge that federal or local
securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with your RSUs. You
agree to comply with such securities law requirements and Company policies, as
such laws and policies are amended from time to time.
Entire Agreement; Dispute Resolution; Governing Law.
     The Plan, this Award Agreement and, to the extent applicable, your
Employment Agreement, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof. This Award Agreement may not be modified in a manner that
adversely affects your rights heretofore granted under the Plan, except with
your consent or to comply with applicable law as provided for in Section 14 of
the Plan. This Award Agreement is governed by the laws of the State of Delaware
without regard to its principles of conflict of laws.
     The Company and you agree that any dispute or controversy arising under or
in connection with this Award Agreement shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be conducted in accordance with AAA’s National Rules for the Resolution of
Employment Disputes then in effect at the time of the arbitration. The
arbitration shall be held in Miami, Florida.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.
Electronic Delivery.

 



--------------------------------------------------------------------------------



 



     The Company may, in its sole discretion, decide to deliver any documents
related to RSUs awarded under the Plan or future RSUs that may be awarded under
the Plan by electronic means or request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
Agreement Severable.
     In the event that any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
Language.
     If you have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.

 